DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Examiner acknowledges receipt of the Information Disclosure Statement (IDS) filed on 11/14/2019.  Noting this, on said IDS, Applicant listed “00003709012” under citation 1 under the U.S. Patent and Application Publications section.  Next to this citation, Examiner noticed that “1973-01-09” was listed as the publication date, and that “Nalco Chemical Co” was listed as the Name of Patentee or Applicant of Cited Document.  Being as though U.S. PG Publications didn’t exist in 1973, Examiner crossed through this reference on the IDS, since “00003709012” is not the correct publication number for a U.S. PG Publication.  After having done so, Examiner decided to look up U.S. Patent No. 3,709,012.  Examiner saw that U.S. Patent No. 3,709,012 has a publication date of January 9, 1973 and the Assignee is Nalco Chemical Company.  As such, Examiner believes that the document that Applicant identified as “00003709012” on the IDS is actually U.S. Patent No. 3,709,012.  Noting this, U.S. Patent No. 3,709,012 has been considered by Examiner, and as such, it is listed on the PTO-892.  

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 8-10, drawn to “a system for milling injected cutting fluid under different working conditions”) in the reply filed on 3/19/2021 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/19/2021.

Claim Objections
Claim 8 is objected to because of the following informalities:  On line 20 and on line 29 of the claim, “various” should be inserted before “cutters”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  On line 28 of the claim, “wherein” should be inserted before “the position”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  On line 29 of the claim, “the” should be inserted before “helical angles”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  On line 10 and on line 19 of the claim, “three” should be deleted.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  On line 19 of the claim, “the” should be inserted before “X-Y-Z-axis”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 1-2 of claim 8 state, “A system for milling injected cutting fluid under different working conditions.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by “A system for milling injected cutting fluid.”  Isn’t a workpiece the element that is being milled?  How or in what way is injected cutting fluid being milled?
Claim 8 recites the limitation “the lower end” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the helical angles” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Lines 7-9 of claim 8 state, “the cutter adapted to the working condition corresponds to the cutter change system through the rotation of the rotation shaft.”  This limitation is viewed to vague and indefinite, because it is unclear as to what is meant by “the cutter adapted to the working condition.”  It is understood that each cutter assembly includes a cutter and each is distributed/stored on the rotatable rotation shaft/magazine.  Once the rotatable rotation shaft is rotated though, it is unclear as to how this adapts a given cutter to the working condition.  Is the given cutter simply being indexed through rotation of the rotatable rotation shaft/magazine to a tool change position such that it can be subsequently mounted to the cutter change system for the working condition/cutting?
Line 11 of claim 8 states, “the rotation shaft is arranged in the middle of the two mechanical arms.”  This limitation is viewed to be vague and indefinite, because it is unclear if Please note that “the rotation shaft” is again recited in line 13 of claim 8.
Claim 8 recites the limitation “the rotation” in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the change” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the principal axis cutter of the cutting system” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Lines 13-14 of claim 8 state, “the principal axis cutter of the cutting system.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by “the principal axis cutter of the cutting system.”  Is “the principal axis cutter of the cutting system” simply the cutter assembly that is mounted to an unclaimed element of the cutter system?  Please note that “the principal axis cutter” is again recited in lines 15 and 16 of claim 8.
Lines 14 of claim 8 states, “the cutter of the magazine system.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular cutter that “the cutter of the magazine system” is intended to reference, noting that the magazine system was set forth as comprising “a rotatable rotation shaft on which a plurality of cutter assemblies are circumferentially distributed, each cutter assembly is provided with a mandrel and a cutter” (see lines 4-6 of claim 8).  
Lines 15-16 of claim 8 state, “the cutting system comprises the mandrel on which the principal axis cutter is arranged.”  This limitation is viewed to be vague and indefinite, because it is unclear as to how or in what way that the cutting system “comprises the mandrel on which the principal axis cutter is arranged.”  Doesn’t the cutter assembly that the mandrel is associated with comprise said mandrel?  
Claim 8 recites the limitation “the rotation of the principal axis cutter” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Line 18 of claim 8 states, “the force measurement system is arranged at the lower end of the cutting system.”  This limitation is viewed to be vague and indefinite, because it unclear as to how the force measurement system is arranged at the lower end of the cutting system when said force measurement system is not actually connected to the cutting system (see Figure 1).  
Claim 8 recites the limitation “the power source” in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the input frequency” in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Lines 1-2 of each of claims 9 and 10 
Line 3 of claim 9 states, “a lubricating pump.” It is unclear as set forth in the claim (via the use of the indefinite article “a”) as to whether “[a] lubricating pump” is intended to be the same “lubricating pump” previously recited in claim 8, line 25, or whether “[a] lubricating pump” in claim 9 is intended to refer to a different lubricating pump.  If, as it appears, they are intended to refer to the same lubricating pump, Examiner suggests changing “[a] lubricating pump...” in claim 9 to “[the] lubricating pump...” for the sake of clarity.
Line 3 of claim 9 states, “a nozzle.” It is unclear as set forth in the claim (via the use of the indefinite article “a”) as to whether “[a] nozzle” is intended to be the same “nozzle” previously recited in claim 8, line 28, or whether “[a] nozzle” in claim 9 is intended to refer to a different nozzle.  If, as it appears, they are intended to refer to the same nozzle, Examiner suggests changing “[a] nozzle...” in claim 9 to “[the] nozzle...” for the sake of clarity.
Claim 9 recites the limitation “the outlet of the solenoid valve” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the output joint of the lubricating pump” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the joint of the nozzle” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the side face of the workpiece” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the other face” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Line 13 and 15 of claim 10 each set forth therein, “the positioning block.”  Each recitation of this limitation is viewed to be vague and indefinite, because it is unclear as to which 
Lines 14 and 15 of claim 10 each set forth therein, “the positioning screw.”  Each recitation of this limitation is viewed to be vague and indefinite, because it is unclear as to which particular positioning screw of “the plurality of positioning screws” of claim 10, lines 11-12 that “the positioning screw” is intended to reference.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, as best understood in view of the rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. Patent No. 4,050,146 A) in view of Liu (WIPO Publication No. WO 2017049763 A1) and further in view of Frowiss et al. (U.S. Publication No. 2007/0289815 A1).  
Please note that an EPO Machine Translation of Liu is cited below.
Claim 8:  Figure 1 of Geiger shows a system comprising a magazine system, a cutting system, and a cutter change system.  As to the magazine system, it has a rotatable rotation shaft (10), which is a disk-shaped tool store or magazine [column 2, lines 36-39].  Noting that Figure 1 shows a plurality of cutter assemblies (12) disposed on the rotatable rotation shaft (10)’s periphery, and because said rotatable rotation shaft (10) is a disk-shaped tool store or magazine, said plurality of cutter assemblies (12) are “circumferentially distributed.”  Figure 1 further not identical.

    PNG
    media_image1.png
    895
    874
    media_image1.png
    Greyscale

	Note that because the helical angles of the various cutters are not identical, the system provides the capability for the various cutters having the different helical angles to be selected, for example, for milling according to processing parameters.  That is to say that depending upon the processing parameters for a given milling operation, the cutter that is best suited for that operation taking to account the cutter’s respective helical angle is able to be selected. 

	Regarding the cutting system, it “comprises the mandrel on which the principal axis cutter is arranged.”  That is to say that the spindle (18) of the cutting system receives the mandrel to which the principal axis cutter is connected.  Please note that in order to cut a workpiece, the spindle (18) of the cutting system must be actuated,  When the spindle (18) is actuated, rotation of the spindle (18) provides for rotation of the mandrel as well as rotation of the principal axis cutter that is connected to the mandrel.  Based on the foregoing, Geiger provides disclosure upon “the rotation of the principal axis cutter is driven by controlling the rotation of the mandrel, thereby achieving cutting.”  
	Geiger’s system though does not have a force measurement system.  As such, Geiger doesn’t provide disclosure on “the force measurement system is arranged at the lower end of the cutting system, [and] when a cutting force is applied to a workpiece fixed on the force measurement system, the cutting force applied to the workpiece is measured.”  
	Figures 1 and 7 of Liu though, shows a system comprising a cutting system and a force measurement system.  As can be seen in Figure 1, the force measurement system “is arranged at a lower end of the cutting system.”  That is to say that force measurement system is disposed below 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Geiger with the force measurement system, control system (4), and associated appurtenances of Liu, so as to provide the system of Liu with the added capability of being able to measure the cutting force(s) applied to workpieces by the cutting system and the various cutters mounted thereto.  Please note that in providing the system of Geiger with the force measurement system of Liu, the force measurement system of Liu will be placed on the table (4) of Geiger (please see Figure 1) below the spindle (18) of the cutting system.  In doing so, the force measurement system is “arranged at the lower end of the cutting system.”  

Figure 1 of Frowiss et al. shows a lubricating system (100) that may deliver any one of a number of fluids suitable for delivery to cutting surfaces of a cutting head of a machine tool, such as, for example, cutting oils [paragraph 0042].  As such, Frowiss et al. provides disclosure on the lubricating system (100) “provides lubricating oil to the cutting system.”  As can be seen within Figure 1, the lubricating system (100) includes a pneumatic pump (200).  Examiner now directs attention to Figure 2, which shows the pneumatic pump (200) in detail.  A given amount of lubricant, e.g. cutting oil, is supplied from a lubricant reservoir to the pump (200) through an intake (201).  The lubricant flows past the intake check valve (202), which prevents the lubricant from flowing back out of the pump (200) into the lubricant reservoir.  When a solenoid (208) is actuated (e.g., by a signal received from a controller 500 shown in Figure 1), pressurized air from air pressure regulator (210) pressurizes an air cylinder (203).  Note that pressurized air, which is a high-pressure gas, is the power source of the lubricating system (100) of Frowiss et al.  Also note that the controller (500) is a frequency generator, while the solenoid (208) is a control valve.  This is because the frequency (in terms of how often and when) at which the controller (500) actuates the solenoid (208) dictates the frequency at which the air pressure regulator (210) will pressurize the air cylinder (203).  As to the solenoid (208), it acts a control valve, as it will 
Regarding the air cylinder (203), Frowiss et al. advises that the air cylinder (203) drives a piston (204) down, closing the intake check valve (202) and opening an outlet check valve (205).  As long as the solenoid (208) is actuated, the piston (204) will continue to be driven down against the pressure of a return spring (207).  The maximum displacement the piston (204) is able to achieve against the restoring force of the return spring (207) is determined by the pressurized air that is supplied to the air cylinder (203) by the air pressure regulator (210).  The duration of the actuation of the solenoid (208) (i.e., the "on-time") and the pressure supplied by air pressure regulator (210) thereby determine the length of the stroke of the piston (204).  Because the length of the stroke of the piston (204) is variable according to the air pressure and the duration of the "on-time," the volume of lubricant displaced by the piston (204) in each stroke is likewise variable.   As such, the quantity of lubricant in the lubricant pump (200) is indirectly adjusted.  That is to say that the quantity of lubricant in the lubricant pump (200) is adjusted via the input frequency and quantity of the pressurized air/high-pressure gas.  
Per Frowiss et al., the action of the piston (204) creates a "pressure pulse," which drives lubricant out of the pump (200) through the outlet (206), into a supply line (250), advancing the lubricant already in the supply line (250) and through a nozzle (300) [paragraph 0019].  As can be seen in Figure 3, the lubricant that is sprayed to, for example, a milling area flows through the supply line (250), which is a nozzle pipe, and through an opening (301) of the nozzle (300).  Please note that prior to being supplied through the nozzle pipe/supply line (250), the lubricant flows through a pipeline of the pneumatic pump (200), the pipe line being the line between the intake (201) and the outlet check valve (205) shown in Figure 2.  Lastly, it is noted that 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Geiger with the lubricating system (100) of Frowiss et al., so to provide the system of Geiger with the added capability of being able to supply lubricating oil to the cutting system of Geiger, specifically to the cutting surfaces of the various cutters of Geiger.  By making this modification, the tool life of the various cutters of the plurality of cutter assemblies (12) of Geiger can be extended.  Please note that during workpiece cutting, lubricant, e.g. lubricating oil, will be sprayed through the nozzle (300) to the milling area of the cutting system.  Lastly, since the nozzle (300) is able to be oriented and positioned corresponding to the requirements of each different cutter, when those requirements correspond to difference in flow fields of milling areas and helical angles and rotation speeds of the cutters under different working conditions, the nozzle (300) is capable of being oriented and positioned accordingly.  

Claim 10, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. Patent No. 4,050,146 A) in view of Liu (WIPO Publication No. WO 2017049763 A1) in view of Frowiss et al. (U.S. Publication No. 2007/0289815 A1), and further in view of Esterling (U.S. PG Publication No. 2007/0016325 A1). 
Claim 10:  First, attention is directed to Figure 7 of Frowiss et al.  As can be seen thereof, the force measurement system comprises a workpiece holder (40) and a workbench.  Said 
	During positioning of a workpiece on the force measurement system, complete positioning of said workpiece is achieved through the workpiece holder (40) and the workbench by utilizing the workpiece’s own freedom.  In addition to workpiece holder (40) and the workbench, the force measurement system comprises a measurement element, which collects the cutting force applied to the workpiece.  When collecting the cutting force, the measurement signal is transmitted to the dynamometer data collector (11), which is an information collector instrument, through a dynamometer signal transmission line (12), and is transmitted to the control system (4), which is a computer, via the data collection line (9).  	Regarding the workpiece holder (40), it comprises clamping elements in the X, Y, and Z-directions.  For example, the clamping element in the X-direction comprises a plurality of positioning screws (41) (see Figure 7 of Frowiss et al.).  Regarding the clamping element in the Y-direction, it comprises fastening screws (53) and positioning blocks (52).  Please note that one face of each of the positioning blocks (52) contacts with the side of the workpiece.  (This can be seen in Figure 7 of Frowiss et al. in which one face contacts a side of workpiece 39).  Furthermore, another face of each positioning block (52) contacts the fastening screws (53).  Please note that the fastening screws (53) are tightly screwed such that the position blocks (52) 
	Disclosure; however, is not provided by Geiger/Liu/Frowiss et al. on “a measurement signal is amplified by an amplifier to be transferred to an information collector instrument.”  It’s reiterated that the dynamometer data collector (11) is the information collector instrument.  
	Figure 2A of Esterling though, shows a system having a cutting system (48), a sensor (50), an amplifier (52), and a tool force measurement and calibration system (46).  With regards to the sensor (50), it may be disposed on the cutting system (48) or disposed on a workpiece (20), or multiple sensors (50) may be used such that they are disposed on both the cutting system (48) and the workpiece (20).  Per Esterling, sensor(s) (50) sited on the workpiece (50) will provide measurement of non-tangential components of the tool forces, which include radial forces and axial forces [paragraph 0037].  As these radial and axial forces are generated during machining of the workpiece (20), they are cutting forces applied to the workpiece (20).  Noting this, after the sensor(s) (20) perform their measurement, said sensor(s) (20) provides a power signal to the amplifier (52).  The amplifier (52) then amplifies the power signal and provides an amplified power signal to the tool force measurement and calibration system (46) [paragraph 0047].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the force measurement system of the modified system of Geiger with the amplifier (52) of Esterling, so as to provide the modified system of Geiger with the added ability of being able to amplify a given measurement signal 

Allowable Subject Matter
Claim 9 would be allowable if rewritten (without broadening the claim in any way) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722